CHARLES J. SCHUCK, Judge.
.Claimant, Otto L. Meyers and his daughter Iona Meyers, of 471 Spruce street, Morgantown, West Virginia, seek reimbursement in the sum of $50.00 for personal injuries to the said daughter, Iona Meyers, now approaching her twenty-second birthday, and occasioned by defective flooring on a bridge crossing the Monongahela river at Morgantown, West Virginia, and maintained by the state road commission. It appears from the record that the said Iona Meyers at the time of the accident, namely August 13, 1939, was eighteen years of age, and was injured by being thrown to the floor of the said bridge, by the said defective wooden flooring, through no fault of her own.
The state road commission does not contest the claimant’s right to an award for the said amount, as a compromise settlement, for the injuries to the said Iona Meyers, hut concurs in the claim for that amount, and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted and are of the opinion that it should be entered as an approved claim and an award is made accordingljy in the sum of fifty dollars ($50.00), in full settlement, to the said claimant Otto L. Meyers as the father of the said claimant Iona Meyers, and to the said Iona Meyers in her own right as well.
We further find that before payment is made of the amount in question to the claimants, or either of them, that a full *129release should be signed and executed to the state road commission on the part of both claimants, releasing the state, and especially so the state road commission, from any other claim for damages by reason of the said occurrence.